DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on February 12, 2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 12, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2019 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10 and 14 of copending Application No. 16/656920 (reference application). Although the claims at issue are not identical, they are not patentably the claims of the reference application appear to fully encompass the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12 of copending Application No. 16/514,044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application appear to fully encompass the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burgardt et al. (US 9,242,623) in view of Nishimoto et al. (US 2018/0328487).
Burgardt discloses and shows a gear shifting apparatus for a multi-speed transmission for an electric vehicle, comprising: 
a shifting unit (Fig. 2, item 30) configured to control gear shifting by a torque of an actuator; and 

wherein the actuator comprises a control motor (Fig. 1, item 36; col. 8:52) transmitting a driving torque to a first driven gear (62) of the shifting unit and a second driven gear (60) of the parking unit through a drive gear (double gear, 76) externally gear-meshed with the first and second driven gears, 
wherein the shifting unit comprises: 
a shift fork (Fig. 1, item 28) configured to activate the gear shifting; 
a cam block (Fig. 2, 30) connected to the first driven gear externally engaged with the drive gear, wherein the cam block includes a cam surface (Fig. 2, 32) on an exterior circumference thereof for shift-stages; 
a cam contact pin (Fig. 1, 34) integrally formed with the fork slider and contacting the cam surface formed on an exterior circumference of the cam block.
Burgardt does not specify the particulars of the shift fork, including a fork slider slidably mounted on a fork rail and integrally formed with the shift fork and a return spring mounted around the fork rail and abutting the fork slider toward the cam block.
Nishimoto teaches a transmission having a fork slider (Fig. 4, item 132) slidably mounted on a fork rail (120) and integrally formed with a shift fork (136) and a return spring (180/160) mounted around the fork rail and abutting the fork slider toward the cam block (140). These features, well and widely known in the art, facilitate shifting in and out of the selected and deselected gears.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fork slider slidably mounted on a fork rail and 
Regarding claim 8, Nishimoto shows the cam surface including a neutral range, a first shift stage range and a second shift stage range (see Fig. 5 for example), the different ranges corresponds to likewise shift ranges and moves the shift fork to those shift ranges.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658